t c memo united_states tax_court robert b keenan petitioner v commissioner of internal revenue respondent docket no filed date robert b keenan pro_se linette b angelastro for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year further respondent determined that petitioner is liable for additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively also relating to after concessions the issues for decision are whether respondent must prepare a substitute for return compliant with sec_6020 as a prerequisite to issuing a notice_of_deficiency whether petitioner received social_security payments of dollar_figure whether petitioner is entitled to certain deductions and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact at the time the petition was filed petitioner resided in camarillo california petitioner is a retired airline pilot during petitioner received pension distributions of dollar_figure from the northern trust co social_security payments of at least dollar_figure and interest_income of dollar_figure from camarillo community bank petitioner did not file a federal_income_tax return for nor did he make estimated_tax payments during the year respondent reconstructed petitioner’s income for using all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent concedes that petitioner did not receive interest_income of dollar_figure from the state controller’s office of the state of california and petitioner is not liable for an addition_to_tax under sec_6651 in his posttrial brief respondent also concedes that only dollar_figure of dollar_figure in royalties petitioner received as executor of his father’s estate is taxable to petitioner petitioner does not contest this amount third-party payor statements the third-party payor statements reflect the pension distributions and interest_income outlined above however the statement from the social_security administration indicates that petitioner received dollar_figure instead of dollar_figure on date respondent prepared a substitute for return for petitioner respondent sent petitioner a notice_of_deficiency on date as reflected in the notice respondent determined that petitioner received total income of dollar_figure during allowing petitioner a personal_exemption of dollar_figure and a standard_deduction of dollar_figure respondent determined that petitioner had taxable_income of dollar_figure and an outstanding federal_income_tax liability of dollar_figure further respondent determined that petitioner was liable for additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively because respondent conceded that petitioner is not liable for the sec_6651 addition_to_tax respondent increased the sec_6651 addition_to_tax to dollar_figure in response to the notice_of_deficiency petitioner filed a petition with this court on date this figure does not take into account respondent’s concessions see supra note opinion a the substitute for return and the notice_of_deficiency petitioner contends that this court lacks jurisdiction because the notice_of_deficiency is invalid it appears the foundation of petitioner’s argument is that respondent’s substitute for return does not meet requirements of sec_6020 and therefore the notice_of_deficiency cannot be based on that return we do not need to consider whether the substitute for return meets the requirements of sec_6020 the preparation of a return on a taxpayer’s behalf is not a prerequisite to the commissioner’s determining and issuing a notice_of_deficiency 847_f2d_1379 9th cir 65_tc_542 stewart v commissioner tcmemo_2005_212 robinson v commissioner tcmemo_2002_316 affd 73_fedappx_624 4th cir burnett v commissioner tcmemo_2002_181 affd 67_fedappx_248 5th cir therefore we find that petitioner’s argument is without merit sec_6020 provides that if any person fails to make any return required by an internal revenue law or regulation made thereunder at the time prescribed therefor the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise b social_security payments respondent determined that petitioner received social_security payments totaling dollar_figure in petitioner contends that he received only dollar_figure petitioner bears the burden of proving that respondent’s determination is incorrect see rule a respondent’s determination was based on a third-party payor statement from the social_security administration indicating that petitioner received payments totaling dollar_figure in petitioner testified that his social_security_benefits increased after the first quarter of he claims that the dollar_figure was arrived at by multiplying the increased monthly benefit by which did not take into account the lower monthly benefit received in the first months of the year petitioner did not provide any bank statements social_security statements or other documentation to support his argument accordingly we find that petitioner has not met his burden of proving respondent’s determination is incorrect we hold that petitioner received social_security payments totaling dollar_figure in c certain deductions claimed by petitioner next we must consider whether petitioner is entitled to certain deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to the deductions 503_us_79 308_us_488 292_us_435 see also rule a the taxpayer has the burden of substantiating any deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir see also rule a at trial petitioner introduced into evidence a one-page handwritten check record for y2k listing a series of purported deductions for charitable_contributions health care costs state and local_taxes and bad_debts at trial petitioner went through the list briefly explaining each item however petitioner did not present underlying checks bank statements receipts statements from third parties or other documentation to support the alleged expenses petitioner has failed to substantiate any of his purported deductible expenses therefore we find that petitioner has not met his burden of proving that he is entitled to deductions for the claimed expenses however petitioner argues that under 39_f2d_540 2d cir the court should approximate his allowable deductions under the cohan_rule if a claimed expense is deductible but the taxpayer is unable to fully substantiate the amount the court is permitted to make an approximation of an allowable_amount id pincite however the taxpayer must provide at least some reasonable evidence from which to estimate a deductible amount 85_tc_731 other than the handwritten check log and petitioner’s unsupported testimony there is nothing in the record to show that the alleged expenses were actually incurred the record is insufficient to provide the court with a reasonable evidentiary basis for estimating the deductible amount therefore we find that we may not use the cohan_rule to estimate petitioner’s allowable expenses we hold that petitioner is not entitled to any deductions beyond the personal_exemption and the standard_deduction already allowed by respondent as a result except to the extent conceded respondent’s determination that petitioner has a federal_income_tax deficiency of dollar_figure in is sustained d additions to tax under sec_6651 and sec_6654 finally we must determine whether petitioner is liable for additions to tax under sec_6651 and sec_6654 respondent bears the burden of production with respect to petitioner’s liability for the additions to tax sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax higbee v commissioner supra pincite once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that his failure is due to reasonable_cause and not due to willful neglect the parties stipulated and petitioner testified that he did not file a federal_income_tax return for we find that respondent has met his burden of production to show reasonable_cause petitioner must demonstrate that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioner argues that he had reasonable_cause for failing to file because the income_tax system is voluntary and the self- incrimination provision of the fifth_amendment protects him from being required to file a tax_return arguments relating to the voluntary nature of the income_tax system have been repeatedly rejected as frivolous or without merit see eg 119_tc_285 rinn v commissioner tcmemo_2004_246 hodge v commissioner tcmemo_1998_242 hicks v commissioner tcmemo_1992_80 furthermore petitioner was previously informed by this court that he is required to file federal_income_tax returns and was found liable for additions to tax under sec_6651 for failure_to_file see keenan v commissioner tcmemo_1998_388 petitioner was required to file federal_income_tax returns he failed to do so and offered no satisfactory explanation therefore we find petitioner’s argument that the income_tax system is voluntary cannot serve as a reasonable basis for his failure_to_file petitioner’s belief that the fifth amendment’s self- incrimination provision protected him from filing a tax_return is not a reasonable basis for failure_to_file under sec_6651 see 91_tc_88 78_tc_558 petitioner testified that he is not currently under criminal investigation nevertheless petitioner believes the fifth_amendment protects him because there is always the potential that he may be subject_to a criminal investigation at a later date we find that petitioner’s belief cannot serve as a reasonable basis for failure_to_file we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies respondent’s certificate_of_official_record indicates that petitioner did not make estimated_tax payments in we find that respondent has met his burden of production sec_6654 provides exceptions whereby no addition_to_tax will be imposed under sec_6654 petitioner did not argue and we do not find that any of the exceptions applies therefore we hold that petitioner is liable for the addition_to_tax under sec_6654 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position is frivolous or groundless sec_6673 respondent has not asked the court to impose a penalty under sec_6673 against petitioner the court however may sua sponte impose a penalty 115_tc_576 jensen v commissioner tcmemo_2004_120 frey v commissioner tcmemo_2004_87 petitioner has previously been a litigant in this court see keenan v commissioner supra while his previous case dealt predominantly with issues different from those in the present case petitioner similarly failed to file tax returns for and through id petitioner was not warned in the previous opinion or during the course of the current litigation that a penalty might be imposed under sec_6673 for this reason only we decline to impose a penalty under sec_6673 however we strongly admonish petitioner that if he persists in failing to file his tax returns and in pursuing tax_protester arguments eg that the notice_of_deficiency is invalid or that he need not file a return because of the fifth_amendment or the voluntary nature of the income_tax system we may not be so favorably inclined in the future in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
